Guerry, J.
1. That a verdict rendered on a former trial was attached to the indictment and taken to the jury-room is not cause for a new trial, especially when there was no request to detach, erase, or in some way conceal the former verdict; and in this case the trial judge, in his order allowing the amendment to the motion .for a new trial complaining of such action, states that “the court can not say that counsel for movant did not know of the first verdict.” Allen v. State, 155 Ga. 332 (116 S. E. 534), and cit.; Smalls v. State, 105 Ga. 669 (6) (31 S. E. 571); Jordan v. State, 153 Ga. 167 (111 S. E. 417).
2. The evidence authorized the verdict, no error of law is shown, and the court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.